 



Exhibit 10.3

          CITIGROUP GLOBAL
MARKETS INC.
390 Greenwich Street
New York, New York 10013   LEHMAN COMMERCIAL PAPER INC.
LEHMAN BROTHERS INC.
745 Seventh Avenue
New York, New York 10019   GOLDMAN SACHS CREDIT
PARTNERS L.P.
85 Broad Street
New York, New York 10004

BANK OF AMERICA, N.A.
BANC OF AMERICA SECURITIES LLC
9 West 57th Street
New York, New York 10019
CONFIDENTIAL
June 27, 2007
Nuance Communications, Inc.
1 Wayside Road
Burlington, MA 01803
Attn: Carol Vachon
Project Vicksburg
Incremental Credit Facility
Amended and Restated Commitment Letter
Ladies and Gentlemen:

1.   This amended and restated commitment letter (including the Term Sheet (as
defined below), this “Commitment Letter”) amends, restates and supersedes that
certain commitment letter dated June 11, 2007 from CGMI, LCPI, GSCP, BOA, Lehman
Brothers, BAS (each as defined below), UBS Loan Finance LLC and UBS Securities
LLC to you.   2.   You have advised Citigroup Global Markets Inc. (“CGMI”) on
behalf of Citi (as defined below), Lehman Commercial Paper Inc. (“LCPI”),
Goldman Sachs Credit Partners L.P. (“GSCP”) and Bank of America, N.A (“BOA” and,
together with Citi, LCPI and GSCP, the “Banks”), CGMI, Lehman Brothers Inc.
(“Lehman Brothers”), GSCP (together with Citi and Lehman Brothers, the
“Arrangers”) and Banc of America Securities LLC (“BAS” and, together with the
Banks and the Arrangers, the “Commitment Parties,” “we” or “us”) that Nuance
Communications, Inc., a Delaware corporation (the “Borrower” or “you”), proposes
to acquire (the “Acquisition”) all of the outstanding capital stock of
VoiceSignal Technologies, Inc., a Delaware corporation (the “Acquired
Business”). The Acquisition and the Incremental Credit Facility (as defined
below) are referred to herein as the “Transactions.” For purposes of this
Commitment Letter, “Citi” means CGMI, Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates as may be
appropriate to consummate the transactions contemplated herein.   3.   You have
also advised us that you propose to finance a portion of the purchase price of
the Acquisition and pay related transaction fees and expenses with the
Incremental Credit Facility (as defined below) in an aggregate principal amount
of up to $225.0 million. You have requested debt financings consisting of up to
$225.0 million in incremental term loans (the “Incremental

 



--------------------------------------------------------------------------------



 



    Credit Facility”) pursuant to Section 2.21 of the amended and restated
credit agreement dated as of April 5, 2007 among the Borrower, the lenders party
thereto from time to time, UBS AG, Stamford Branch, as Administrative Agent,
Citicorp North America, Inc., as Syndication Agent, CGMI and UBS Securities LLC
(“UBSS”), as Joint Lead Arrangers, and CGMI, UBSS and Credit Suisse Securities
(USA) LLC, as Joint Bookrunners (the “Existing Credit Agreement”). The date on
which the Acquisition, the advances and fundings under the Incremental Credit
Facility and the other elements of the Transactions are consummated shall be
referred to as the “Closing Date.”   4.   Based upon and subject to the
foregoing and to the terms and conditions set forth below, set forth in the
Summary of Proposed Terms and Conditions attached hereto as Exhibit A and set
forth in the Conditions to Funding contained in Exhibit B (collectively, the
“Term Sheet”; and, together with this letter agreement, the “Commitment
Letter”), each of the Banks, acting alone or through or with affiliates selected
by it, is pleased to confirm to you its commitment (several and not joint) to
provide its respective percentage of the Incremental Credit Facility on the
principal terms set forth herein and in the Term Sheet (such commitments being
herein collectively referred to as the “Commitment”) as set forth in the table
below.

          % of Commitment
Citi
  35.0%
LCPI
  25.0%
GSCP
  25.0%
BOA
  15.0%

5.   The Commitment of the Banks and the undertakings of the Arrangers are
subject to (a) your written acceptance, and compliance with the terms and
conditions, of a letter from us to you of even date herewith (the “Fee Letter”)
pursuant to which you agree to pay, or cause to be paid, to us certain fees in
connection with the Incremental Credit Facility; (b) there not having occurred
since the date of the Acquisition Agreement (as defined in Exhibit B) a “Company
Material Adverse Effect” (as defined in the Acquisition Agreement); and (c)
satisfaction of all other conditions and requirements and the accuracy of
representations described herein and in the Term Sheet.   6.   It is agreed that
Citi and Lehman Brothers, acting alone or through or with affiliates selected by
it, will act as joint lead arrangers and that Citi, Lehman Brothers and GSCP,
acting alone or through or with affiliates selected by it, will act as joint
bookrunners, for a syndicate of financial institutions and other entities
reasonably acceptable to the Arrangers and you (together with the Banks, the
“Lenders”) that the Arrangers intend to form to provide all or a portion of the
Incremental Credit Facility. It is further agreed that (i) Citi will act as
“left lead bookrunner” and joint lead arranger for the Incremental Credit
Facility, (ii) LCPI will act as joint lead arranger and joint bookrunner for the
Incremental Credit Facility, (iii) GSCP will act as joint bookrunner for the
Incremental Credit Facility and (iv) BAS will act as co-arranger for the
Incremental Credit Facility. Each of the Commitment Parties, in its respective
capacity, will perform the duties and exercise the authority customarily
performed and exercised by it in such roles.   7.   You agree to use all
commercially reasonable efforts to assist the Arrangers in achieving a timely
syndication of the Incremental Credit Facility that is satisfactory to the
Arrangers, which the Arrangers intend to conduct prior to and following the
Closing Date. The syndication efforts will be accomplished by a variety of
means, including your facilitating direct contact during the syndica-

-2-



--------------------------------------------------------------------------------



 



    tion between your senior management, advisors and affiliates, on the one
hand, and the proposed Lenders, on the other hand, and your hosting, with the
Arrangers, one or more meetings with prospective Lenders and various rating
agencies at such times and places as we may reasonably request. You agree, upon
our request, to use your commercially reasonable efforts to (a) provide, and to
cause your affiliates, advisors to provide, to the Arrangers and each of the
prospective Lenders all information reasonably requested by the Arrangers to
successfully complete the syndication, including the information and projections
contemplated hereby, (b) assist, and cause your affiliates and advisors to
assist, the Arrangers in the preparation of one or more confidential information
memoranda and other marketing materials, (c) have debt ratings for the Existing
Credit Agreement maintained by Moody’s Investors Service (“Moody’s”) and
Standard & Poor’s Ratings Group (“S&P”) (it being understood that no particular
level of ratings will be required to be maintained) and (d) make available your
representatives on reasonable prior notice and at reasonable times and places.
You also agree to use your commercially reasonable efforts to assist our
syndication efforts through your existing lending relationships. The Arrangers
reserve the right to engage the services of their respective affiliates in
furnishing the services to be performed as contemplated herein and to allocate
(in whole or in part) to any such affiliates any fees payable to them in such
manner as the Arrangers and their respective affiliates may agree in their sole
discretion. You agree that we may share with any of our officers, affiliates and
advisors any information related to the Transactions or any other matter
contemplated hereby, subject to the confidentiality provisions set forth herein.
  8.   Citi (and/or one or more of their respective affiliates) will manage all
aspects of the syndication of the Incremental Credit Facility (in consultation
with you), including decisions as to the selection of potential Lenders
reasonably acceptable to you to be approached and when they will be approached,
when their commitments will be accepted, when Lenders reasonably acceptable to
you will participate and the final allocations of the commitments among the
Lenders, and the Arrangers will exclusively perform all functions and exercise
all authority as customarily performed and exercised in such capacities,
including selecting counsel for the Lenders and negotiating the amendment to the
Existing Credit Agreement and related documentation for the Incremental Credit
Facility consistent with the terms and conditions hereof and of the Term Sheet
and otherwise in form and substance reasonably satisfactory to us and to you
(the “Credit Documentation”). You agree that no Lender will receive compensation
outside the terms contained herein and in the Fee Letter in order to obtain its
commitment to participate in the Incremental Credit Facility. At the request of
the Arrangers, you agree to prepare a version of the information package and
presentation to be provided to prospective Lenders that does not contain
material non-public information concerning you or your affiliates or any
securities of any thereof. In addition, you agree that unless specifically
labeled “Private — Contains Non-Public Information,” no information,
documentation or other data disseminated to prospective Lenders in connection
with the syndication of the Incremental Credit Facility, whether through an
internet site (including, without limitation, an IntraLinks workspace),
electronically, in presentations at meetings or otherwise, will contain any
material non-public information concerning you, your affiliates or any
securities of any thereof.   9.   You hereby agree that, until the earlier of
the termination of this Commitment Letter and the completion of syndication,
there shall be no competing issuance, or announcement of a competing issuance,
of any securities, bank facilities or other debt of the Borrower, the Acquired
Business or any of their respective subsidiaries being offered, placed or
arranged, other than (a) the Incremental Credit Facility, (b) the issuance by
Borrower of any of its common stock and (c) the issuance by Borrower or any of
its subsidiaries of any securities convertible into common stock, whether
through a public offering or pursuant to Rule 144A of the Securities Act of
1933, as

-3-



--------------------------------------------------------------------------------



 



    amended (a “Convertible Securities Offering”), without the prior written
consent of the Arrangers.   10.   You hereby represent and warrant that (a) all
information (other than the Projections, as defined below) concerning you, the
Acquired Business and your and their respective subsidiaries and the
Transactions (together, the “Information”) that has been or will be made
available to us or the prospective Lenders and Lenders by you or any of your
representatives, taken as a whole, is, or will be when furnished, complete and
correct in all material respects and, taken as a whole and together with your
filings and reports filed with the Securities and Exchange Commission, does not,
or will not when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made, and (b) all financial projections concerning
you, the Acquired Business and your and their respective subsidiaries that have
been or will be made available to us or the Lenders by you or any of your
representatives (together, the “Projections”) have been or will be prepared in
good faith based upon reasonable assumptions at the time they were made (it
being understood that future results of operations and financial condition may
differ materially therefrom). You agree to supplement, or cause to be
supplemented, the Information and the Projections from time to time until the
Closing Date so that the representations and warranties contained in the
preceding sentence remain correct in all material respects. In syndicating the
Incremental Credit Facility, we will be entitled to use and rely primarily on
the Information and the Projections without responsibility for independent check
or verification thereof.   11.   On the Closing Date (and only if the Closing
Date occurs), you hereby agree to reimburse us for all of our reasonable
out-of-pocket fees and expenses (including, without limitation, all reasonable
due diligence investigation expenses, fees of consultants, syndication expenses
(including printing, distribution, and meetings with prospective Lenders),
travel expenses, duplication fees and expenses, audit fees, search fees, filing
and recording fees and the reasonable fees, disbursements and other charges of
counsel (including, without limitation, the reasonable fees, expenses and other
charges of Cahill Gordon & Reindel llp, as counsel to the Commitment Parties
(and any necessary local or special counsel selected by them in connection with
the Transactions), and any sales, use or similar taxes (and any additions to
such taxes) related to any of the foregoing), incurred in connection with the
preparation, negotiation, execution and delivery, any waiver or modification and
any collection or enforcement of this Commitment Letter, the Term Sheet, the Fee
Letter and the Incremental Credit Facility and all of the other transactions
described herein and in any definitive documentation and advice in connection
therewith and thereafter from time to time on demand.   12.   By your acceptance
below, you hereby agree to indemnify and hold harmless us and the other Lenders
and our and their respective affiliates (including, without limitation,
controlling persons) and the directors, officers, employees, advisors and agents
of the foregoing (each, an “Indemnified Person”) from and against any and all
losses, claims, costs, expenses, damages or liabilities (or actions or other
proceedings commenced or threatened in respect thereof) that arise out of or in
connection with this Commitment Letter, the Term Sheet, the Fee Letter, the
Incremental Credit Facility or any of the transactions contemplated hereby or
thereby or the providing or syndication of the Incremental Credit Facility (or
the actual or proposed use of the proceeds thereof), and to reimburse each
Indemnified Person promptly upon its written demand for any legal or other
expenses incurred in connection with investigating, preparing to defend or
defending against, or participating in, any such loss, claim, cost, expense,
damage, liability or action or other proceeding (whether or not such Indemnified
Person is a party to any action or proceeding); pro-

-4-



--------------------------------------------------------------------------------



 



    vided that any such obligation to indemnify, hold harmless and reimburse an
Indemnified Person shall not be applicable to the extent determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
primarily from the gross negligence or willful misconduct of such Indemnified
Person. You shall not be liable for any settlement of any such proceeding
effected without your written consent, but if settled with such consent or if
there shall be a final judgment against an Indemnified Person, you shall,
subject to the proviso in the first sentence of the preceding paragraph,
indemnify such Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. You shall not, without the prior written
consent of any Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement (i) includes an unconditional release
of such Indemnified Person from all liability or claims that are the subject
matter of such proceeding and (ii) does not include a statement as to or an
admission of fault, culpability, or a failure to act by or on behalf of such
Indemnified Person. None of us or any other Lender (or any of their respective
affiliates) shall be responsible or liable to Borrower, the Acquired Business or
any of their respective subsidiaries, affiliates or stockholders or any other
person or entity for any indirect, special, punitive or consequential damages
which may be alleged as a result of this Commitment Letter, the Term Sheet, the
Fee Letter, the Incremental Credit Facility or the transactions contemplated
hereby or thereby.   13.   Nothing contained herein shall limit or preclude the
Commitment Parties or any of their affiliates from carrying on any business
with, providing banking or other financial services to, or from participating in
any capacity, including as an equity investor in, any party whatsoever,
including, without limitation, any competitor, supplier or customer of you, the
Acquired Business or any of your or their affiliates, or any other party that
may have interests different than or adverse to such parties.   14.   You
acknowledge that the Commitment Parties and their affiliates (the term
“Commitment Parties” as used in this paragraph being understood to include such
affiliates) may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies with which you, the
Acquired Business or your or their respective affiliates may have conflicting
interests regarding the Transactions and otherwise. The Commitment Parties will
not use confidential information obtained from you or the Acquired Business in
connection with the performance by the Arrangers of services for other companies
and will not furnish any such information to other companies. You also
acknowledge that the Commitment Parties do not have any obligation in connection
with the Transactions to use, or to furnish to you or the Acquired Business,
confidential information obtained from other companies or entities. You further
acknowledge and agree to the disclosure by us (in consultation with you) of
information relating to the Incremental Credit Facility to “Gold Sheets” and
other similar bank trade publications.   15.   This Commitment Letter, the Fee
Letter and the contents hereof and thereof are confidential and, except for the
disclosure hereof or thereof on a confidential basis to your or our accountants,
attorneys and other professional advisors retained in connection with the
Transactions or as otherwise required by law or regulation, may not be disclosed
in whole or in part by you or us to any person or entity without your or our
prior written consent; provided, however, it is understood and agreed that you
may disclose (a) this Commitment Letter, but not the Fee Letter, on a
confidential basis to the board of directors and advisors to the Acquired
Business in connection with their consideration of the Transactions and (b)
after your acceptance of this Commitment Letter and the Fee Letter, you may
disclose such documents in any required filings with the Securities and Exchange
Commission and other applicable regulatory authorities and stock exchanges
(with, if the

-5-



--------------------------------------------------------------------------------



 



    Fee Letter is so required to be disclosed or filed, appropriate redactions
in the Fee Letter acceptable to us and the Securities and Exchange Commission).
In addition, we shall be permitted to use (in consultation with you) information
related to the syndication and arrangement of the Incremental Credit Facility in
connection with marketing, press releases or other transactional announcements
or updates provided to investor or trade publications. Notwithstanding the
foregoing, we, the Lenders and our and their respective affiliates may disclose
the Commitment Letter, the Fee Letter and the contents hereof and thereof (1) on
a confidential basis to our and their affiliates or any of our or their
affiliates’ directors, officers, employees, advisors, representatives,
attorneys, accountants, and auditors (collectively, the “Representatives”) whom
they determine need to know such information in connection with the
Transactions, (2) to any governmental agency or regulatory body having or
claiming to have authority to regulate or oversee any aspect of any of our or
their business or that of our or their Representatives in connection with the
exercise of such authority or claimed authority, (3) except the Fee Letter and
the contents thereof, to any bank or financial institution or other entity to
which any of us, the Lenders, or any of our or their affiliates has sold or
desires to sell an interest or participation in the Transactions, provided that
any such recipient agrees to keep the material confidential, (4) to the extent
necessary or appropriate to effect or preserve the security (if any) for any
loan or other extension of credit or to enforce any right or remedy or in
connection with any claims asserted by or against any of them or any of their
Representatives or you or any other person or entity involved in the
Transactions, (5) if any of them is requested or required (orally or in writing,
by interrogatory, court order, subpoena, administrative proceeding, civil
investigatory demand, or any similar legal or regulatory process) to disclose
any of such material, (6) to the extent such material becomes publicly available
other than a result of a breach of this provision, (7) any contractual
counterparties to any swap or derivative transaction relating to the Borrower or
its obligations and (8) to Moody’s and S&P in connection with confirming
ratings. Furthermore, we hereby notify you that pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Patriot Act”), each of them is required to obtain, verify and record
information that identifies you in accordance with the Patriot Act.   16.   The
provisions of paragraphs 11, 12, 13, 15 and 20 shall survive any termination or
expiration of this Commitment Letter or the Commitment of the Banks or the
undertakings of the Arrangers set forth herein, and the provisions of paragraphs
7, 8, 9 and 10 shall survive until the completion of syndication of the
Incremental Credit Facility. If definitive documentation relating to the
Incremental Credit Facility shall be executed and delivered, your obligations
under this Commitment Letter in respect of the Incremental Credit Facility,
other than those relating to confidentiality, indemnification, no competing
issuance and to the syndication (including provision of supplemental Information
and Projections) of such Incremental Credit Facility (which shall remain in full
force and effect), shall automatically terminate and be superseded by the
provisions contained in such definitive documentation upon the execution and
delivery thereof.   17.   This Commitment Letter and the Commitment of the Banks
and the undertakings of the Arrangers set forth herein shall, in the event this
Commitment Letter is accepted by you as provided in paragraph 21 hereof,
automatically terminate at 5:00 p.m. (New York time) on August 30, 2007, if the
consummation of the Acquisition and the other elements of the Transactions shall
not have occurred by such time.   18.   This Commitment Letter and the
commitments, undertakings and agreements hereunder shall not be assignable by
any party hereto without the prior written consent of the other parties hereto,
and any attempted assignment shall be void and of no effect; provided, however,
that nothing contained in this paragraph shall prohibit us in our sole
discretion from (a) performing any of our du-

-6-



--------------------------------------------------------------------------------



 



    ties hereunder through any of our affiliates, and you will owe any related
duties (including those set forth above) to any such affiliate, and (b) granting
participations in, or selling (in consultation with you) assignments of all or a
portion of, the Commitment or the advances under the Incremental Credit Facility
pursuant to arrangements reasonably satisfactory to us (provided that we shall
remain obligated hereunder). This Commitment Letter is solely for the benefit of
the parties hereto and does not confer any benefits upon, or create any rights
in favor of, any other person.   19.   As you know, each of the Arrangers or its
affiliates is a full service securities firm engaged, either directly or through
its affiliates in various activities, including securities trading, investment
management, financing and brokerage activities and financial planning and
benefits counseling for both companies and individuals. In the ordinary course
of these activities, the Arrangers or their respective affiliates may actively
trade the debt and equity securities (or related derivative securities) of the
Borrower and other companies which may be the subject of the arrangements
contemplated by this letter for their own account and for the accounts of their
customers and may at any time hold long and short positions in such securities.
Each Arranger or its respective affiliates may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities or other debt obligations
of the Borrower or other companies which may be the subject of the arrangements
contemplated by this letter.   20.   Any notice given pursuant to this
Commitment Letter shall be mailed or hand delivered in writing, if to (a) you,
at your address set forth on page one hereof, with a copy to Andrew J. Hirsch,
Esq., Wilson Sonsini Goodrich & Rosati, 650 Page Mill Road, Palo Alto, CA 94304;
(b) Citigroup Global Markets Inc., at 390 Greenwich Street, New York, New York
10013, Attention: Caesar W. Wyszomirski with a copy to Richard E. Farley, Esq.,
Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New York 10005;
(c) Lehman Commercial Paper Inc. and Lehman Brothers Inc., at 745 Seventh
Avenue, New York, New York 10019, Attention: Vanessa Roberts, (d) Goldman Sachs
Credit Partners L.P., at 85 Broad Street, New York, New York 10004, Attention:
Rob Schatzman, and (e) Bank of America, N.A. and Banc of America Securities LLC,
at 9 West 57th Street, New York, New York 10019, Attention: Douglas Ingram.  
21.   THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND TOGETHER
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF AND SUPERSEDE ANY PREVIOUS AGREEMENT, WRITTEN OR ORAL,
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF. EACH
OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER, EACH
ELEMENT OF THE TRANSACTIONS OR THE PERFORMANCE BY US OR ANY OF OUR AFFILIATES OF
THE SERVICES CONTEMPLATED HEREBY. IN ADDITION, WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER, THE FEE LETTER
OR THE TRANSACTIONS OR THE PERFORMANCE OF ANY OF THE PARTIES HEREUNDER, EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK, NEW
YORK; (B) AGREES THAT ALL CLAIMS WITH RESPECT TO SUCH

-7-



--------------------------------------------------------------------------------



 



    ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR
FEDERAL COURT; (C) WAIVES THE DEFENSE OF ANY INCONVENIENT FORUM TO SUCH NEW YORK
STATE OR FEDERAL COURT; (D) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANOTHER JURISDICTION BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; (E) TO THE EXTENT
THAT SUCH PARTY OR ITS PROPERTIES OR ASSETS HAVE OR HEREAFTER MAY HAVE ACQUIRED
OR BE ENTITLED TO IMMUNITY (SOVEREIGN OR OTHERWISE) FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT OR FROM
EXECUTION OF A JUDGMENT OR OTHERWISE), FOR SUCH PARTY OR ITS PROPERTIES OR
ASSETS, AGREES NOT TO CLAIM ANY SUCH IMMUNITY AND WAIVE SUCH IMMUNITY; AND
(F) CONSENTS TO SERVICE OF PROCESS BY MAILING OR DELIVERING A COPY OF SUCH
PROCESS TO SUCH PARTY AT ITS ADDRESS SET FORTH ON THE FIRST PAGE OF THIS
COMMITMENT LETTER AND AGREE THAT SUCH SERVICE SHALL BE EFFECTIVE WHEN SENT OR
DELIVERED. This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
parties hereto. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page to this Commitment Letter by facsimile shall be effective as
delivery of a manually-executed counterpart.   22.   The Borrower and each
Guarantor (as defined in Exhibit A) acknowledges and agrees that in connection
with all aspects of the Transactions contemplated by this Commitment Letter, the
Borrower, each Guarantor and the Commitment Parties have an arm’s-length
business relationship that creates no fiduciary duty on the part of the
Commitment Parties and the Borrower and each Guarantor expressly disclaims any
fiduciary relationship.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

-8-



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please indicate acceptance of
the terms hereof by signing the enclosed counterpart of this Commitment Letter
and returning it to the Arrangers, together with an executed counterpart of the
Fee Letter, by no later than 7:00 p.m. (New York time) on June 27, 2007. This
Commitment Letter, the Commitment of the Banks and the undertakings of the
Arrangers set forth herein shall automatically terminate at such time unless
signed counterparts of this Commitment Letter and the Fee Letter shall have been
delivered to the Arrangers in accordance with the terms of the immediately
preceding sentence.
Sincerely,

            CITIGROUP GLOBAL MARKETS INC.
      By:   /s/ Caesar Wyszomirshi        Name:   Caesar Wyszomirshi       
Title:   Director        LEHMAN COMMERCIAL PAPER INC.
      By:   /s/ Laurie Perper        Name:   Laurie Perper        Title:  
Senior Vice President        LEHMAN BROTHERS INC.
      By:   /s/ Laurie Perper        Name:   Laurie Perper        Title:  
Senior Vice President        GOLDMAN SACHS CREDIT PARTNERS L.P.
      By:   /s/ Illegible        Name:           Title:        

-9-



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Illegible         Name:           Title:           BANC OF
AMERICA SECURITIES, LLC
      By:   /s/ Illegible         Name:           Title:        

-10-



--------------------------------------------------------------------------------



 



            NUANCE COMMUNICATIONS, INC.
      By:   /s/ Paul Ricci        Name:   Paul Ricci        Title:   CEO   

-11-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
$225,000,000
INCREMENTAL CREDIT FACILITY
SUMMARY OF PROPOSED TERMS AND CONDITIONS
Capitalized terms not otherwise defined herein have the same meanings specified
in the Commitment
Letter to which this Summary of Proposed Terms and Conditions is attached.

     
Borrower:
  Nuance Communications, Inc., a Delaware corporation (the “Borrower”).
 
   
Joint Lead Arrangers:
  Citigroup Global Markets Inc. and Lehman Brothers Inc. will act as joint lead
arrangers for the Amended and Restated Credit Facility (as defined below) (in
such capacity, the “Arrangers”), and will perform the duties customarily
associated with such role.
 
   
Joint Bookrunners:
  Citigroup Global Markets Inc., Lehman Brothers Inc. and Goldman Sachs Credit
Partners Inc. will act as joint bookrunners for the Amended and Restated Credit
Facility, and will perform the duties customarily associated with such role.
 
   
Co-Arranger:
  Banc of America Securities LLC will act as co-arranger for the Amended and
Restated Credit Facility.
 
   
Administrative Agent:
  UBS AG, Stamford Branch.
 
   
Syndication Agent:
  Citicorp North America, Inc.
 
   
Co-Documentation Agents:
  Lehman Commercial Paper Inc. and Goldman Sachs Credit Partners L.P.
 
   
Lenders:
  A syndicate of financial institutions and other entities (each, a “Lender”
and, collectively, the “Lenders”) arranged by the Arrangers and reasonably
acceptable to the Borrower.
 
   
Incremental Credit Facility:
  Incremental Term Loans (as defined in the Existing Credit Agreement) in an
aggregate principal amount of up to $225,000,000 (the “Incremental Loans”).
 
   
Use of Proceeds:
  The proceeds of the Incremental Loans shall be used to (a) to finance the
Transactions, (b) to pay related fees and expenses incurred in connection with
the Transactions and (c) for general corporate purposes.

A-1



--------------------------------------------------------------------------------



 



     
Availability:
  The full amount of the Incremental Loans must be drawn in a single drawing on
the Closing Date. Amounts borrowed under the Incremental Loans that are repaid
or prepaid may not be reborrowed.
 
   
Documentation:
  The documentation for the Incremental Credit Facility will be an amendment to
the Existing Credit Agreement.
 
   
Guarantors and Security:
  The requirements of the Collateral and Guarantee Requirement (as defined in
the Existing Credit Agreement) shall have been met.
 
   
Final Maturity:
  Same as Term Loans under the Existing Credit Agreement.
 
   
Amortization Schedule:
  Same as Term Loans under the Existing Credit Agreement.
 
   
Interest Rates and Fees:
  Same as Term Loans under the Existing Credit Agreement.
 
   
Mandatory Prepayments/Reductions
in Commitment:
  Same as the Existing Credit Agreement.
 
   
Voluntary Prepayments/Reductions
in Commitment:
  Same as the Existing Credit Agreement.
 
   
Conditions to Advances:
  The making of the Incremental Term Loans shall be subject to the conditions
set forth in Exhibit B to the Commitment Letter.
 
   
Representations and Warranties:
  Same as the Existing Credit Agreement.
 
   
Affirmative Covenants:
  Same as the Existing Credit Agreement.
 
   
Negative Covenants:
  Same as the Existing Credit Agreement.
 
   
Events of Default:
  Same as the Existing Credit Agreement.
 
   
Yield Protection and Increased Costs:
  Same as the Existing Credit Agreement.
 
   
Assignments and Participations:
  Same as the Existing Credit Agreement.
 
   
Required Lenders:
  Same as the Existing Credit Agreement.
 
   
Expenses and Indemnification:
  Same as the Existing Credit Agreement.
 
   
Governing Law and Forum:
  New York.
 
   
Waiver of Jury Trial:
  All parties to the Credit Documentation will waive the right to trial by jury.
 
   
Counsel for the Arrangers:
  Cahill Gordon & Reindel llp.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
$225,000,000 INCREMENTAL CREDIT FACILITY
CONDITIONS TO FUNDING:

(a)   The execution and delivery of the Credit Documentation consistent with the
Summary of Proposed Terms and Conditions.   (b)   The Arrangers shall have
received, in form and substance reasonably satisfactory to it: (i) copies of the
merger agreement related to the Acquisition and all other documentation,
instruments and agreements related to the Acquisition (together, the
“Acquisition Agreement”) (it being understood that the Arrangers have reviewed
the executed acquisition agreement and are satisfied with it as so executed);
and (ii) such opinions of counsel to the Loan Parties and other corporate
documents and customary certificates and instruments, including with respect to
perfection and priority of liens, as the Arrangers shall reasonably require. The
Acquisition shall have been consummated and the Acquisition Agreement shall not
have been amended or modified in any respect that is materially adverse to the
Lenders without the prior written consent of the Arrangers.   (c)   The Arranger
shall have received the documentation and other information that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.   (d)   To the extent not otherwise publicly available through the
Borrower’s SEC filings, the Arrangers shall have received (i) copies of audited
financial statements for the Acquired Business and its subsidiaries for the two
fiscal years ended December 31, 2006 and interim unaudited financial statements
for each quarter ended after such date and more than 45 days prior to the
Closing Date, (ii) pro forma financial statements of the Borrower and its
subsidiaries for the four consecutive fiscal quarter period ended March 31, 2007
after giving effect to the Acquisition (including the adjustments substantially
similar to those set forth on Schedule 1.01(a) to the Existing Credit Agreement)
and a pro forma balance sheet of the Borrower and its subsidiaries as of the
Closing Date and (iii) a certificate of chief financial officer of the Borrower
as to the solvency of each Loan Party, on a consolidated basis, after giving
effect to the Transactions.   (e)   All fees and expenses of the Arrangers and
Lenders required to have been paid as a condition to the funding of the Lenders
(including payment of the reasonable fees, expenses and other

B-1



--------------------------------------------------------------------------------



 



    charges of counsel to the Arrangers to the extent invoiced) shall have been
paid in full.   (f)   The conditions precedent to extensions of Incremental Term
Loans set forth Section 2.21 of the Existing Credit Agreement shall have been
satisfied.   (g)   The Arrangers shall have received a certificate of a
Financial officer of the Borrower certifying that the Acquisition is a
“Permitted Business Acquisition” under the Existing Credit Agreement.

B-2